DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendments filed on 12/07/2020 are acknowledged and entered.

Claims 1-25 were pending.  In the amendment as filed, applicants have cancelled claims 1-25; and added claims 26-49.  Therefore, claims 26-49 are currently pending and are under consideration in this Office Action.  Additionally, applicant have filed a substitute specification (clean and marked version) in respond to the Notice to File Corrected Application Papers mailed October 7, 2020 regarding the shading from the tables on pages 21-39.

Priority
This present application is a continuation-in-part (CIP) of 16/243,440 that was filed on 01/09/2019.  The present application is not a continuation (CON) of 16/243,440 as stated in the Application Data Sheet (ADS) filed on 09/292020.  16/243,440 is a CON of 15/635,499 that was filed on 06/28/2017; and 15/635,499 is a CON of 14/242,624 that was filed on 04/01/2014.
As recognized by MPEP § 211.05(I):
To be entitled to the benefit of the filing date of an earlier-filed application, the
later-filed application must be an application for a patent for an invention which is
also disclosed in the prior application (the parent or earlier-filed nonprovisional
application or provisional application for which benefit is claimed); the disclosure
of the invention in the prior application and in the later-filed application must be
sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best
mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38
F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the
prior-filed application must provide adequate support and enablement for the
claimed subject matter of the later-filed application in compliance with the
requirements of 35 U.S.C. 112(a) except for the best mode requirement.

Here, both newly added claims 35 and 46 recite the limitation of “a creatinine clearance between 40 and 60 mL/min”.  This limitation is not supported by 16/243,440, 15/635,499, and 14/242,624.  Therefore, newly added claims 35 and 46 are not entitled to the benefit of the filing date of an earlier-filed applications (i.e. 16/243,440, 15/635,499, and 14/242,624).
Since this present application is being examined under the first inventor to file provisions of the AIA , only newly added claims 26-34, 36-45, and 47-49 have an effective filing date of 04/01/2014 for prior art searches; and newly added claims 35 and 46 have an effective filing date of 09/29/2020.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 10/05/2020 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate (i.e. it was cited twice); (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The amendment filed 12/07/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Here, as stated in the remarks filed with the substitute specification, applicant have also amended the word “creatine” on pg. 12 to “creatinine”.   This amendment introduce new matter in order to support newly added claims 35 and 46.  As recognized by MPEP § 2163(I)(B):
The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); see also MPEP §§ 2163.06 through 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).

The term “creatinine” was not disclosed in the original filed specification and original claims.  Further, this term was not disclosed 16/243,440 (Now US Patent 11,013,703 B2), 15/635,499 (Now US Patent 10,206,895 B2), and 14/242,624 (US Patent 9,724,297 B2), for which the present application is claiming benefit of the filing date of these earlier-filed applications.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 34 and 45 are objected to because of the following informalities: Here, both claims 34 and 45 recite the acronym ‘QTc’ is not defined in the claim so that those who are ordinary skills in the art would know applicant intended meaning.  It should be defined on its first appearance.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation “QTc” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not recited in claims 26, 31, and 33 for which claim 34 depends.  Thus, claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 45 recites the limitation “QTc” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not recited in claims 39, 42, and 44 for which claim 34 depends.  Therefore, claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35 and 46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Here, both newly added claims 35 and 46 recite the limitation of “a creatinine clearance between 40 and 60 mL/min”.  This limitation is not supported by the original filed specification and original claims.  As recognized by MPEP § 2163(I)(B):
The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); see also MPEP §§ 2163.06 through 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).

Accordingly, both newly added claims 35 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-33 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 28, and 29 of U.S. Patent No. 9,724,297 B2 (referred hereinafter as Thomas et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 26-33 and 36-38 and the method of claims 21, 28, and 29 of Thomas et al. have similar method steps and uses a compound/composition having similar structural features.

17/036,790
US 9,724,297 B2
26. A method of treating ventricular arrhythmia in a patient in need thereof comprising administering an oral solution comprising sotalol hydrochloride.
21. A method of treating documented life-threatening ventricular arrhythmias in a host in need thereof, comprising administering an effective amount of an oral solution comprising sotalol hydrochloride, wherein the solution is stable for greater than four months and the solution has an osmolality in the range of about 50 mOsm/kg to about 400 mOsm/kg.
30. The method of claim 26, wherein the oral solution is administered a daily dose selected from the group consisting of: 80 mg sotalol hydrochloride daily, 100 mg sotalol hydrochloride daily, 120 mg sotalol hydrochloride daily, 140 mg sotalol hydrochloride daily, 160 mg sotalol hydrochloride daily, 180 mg sotalol hydrochloride daily, 200 mg sotalol hydrochloride daily, 220 mg sotalol hydrochloride daily, 240 mg sotalol hydrochloride daily, 260 mg sotalol hydrochloride daily, 280 mg sotalol hydrochloride daily, 300 mg sotalol
hydrochloride daily, 320 mg sotalol hydrochloride daily, 340 mg sotalol hydrochloride daily and 360 mg sotalol hydrochloride daily.

31. The method of claim 26, wherein the oral solution is administered in a dose of about
80 mg sotalol hydrochloride once or twice daily.
28. The method of claim 21, wherein a 80 mg daily dose is administered.
29. The method of claim 26, wherein the oral solution is administered once, twice or three times daily.
29. The method of claim 21, wherein administration occurs once, twice or three times a day.


While Thomas et al. does not specifically claim dosage/dosing regimen as recited by instant claims 32, 33, and 36-38, Thomas et al. does claim a dosage of 80 mg and dosing regimen of once, twice or three times a day.  This dosage/dosing regimen overlap the claimed dosage/dosing regimen as recited by instant claims 32, 33, and 36-38.  As recognized by MPEP § 2144.05(I):
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

While Thomas et al. does not specifically claim the type of ‘ventricular arrhythmia’ as recited by instant claims 27 and 28, it is recognized in the cardiology arts that the etiologies of these type ‘ventricular arrhythmia’ overlap such that the type of patient population are obvious variant of each other.  Thus, a person of ordinary skills in the art would recognized that the treatment methodology of Thomas et al. would also be applicable to the type of ‘ventricular arrhythmia’ as recited by instant claims 27 and 28.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,724,297 B2.



Claims 39-44 and 47-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 25, and 26 of U.S. Patent No. 9,724,297 B2 (referred hereinafter as Thomas et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 39-44 and 47-49 and the method of claims 20, 25, and 26 of Thomas et al. have similar method steps and uses a compound/composition having similar structural features.

17/036,790
US 9,724,297 B2
39. A method of delaying recurrence of atrial fibrillation/atrial flutter in a patient in need thereof comprising administering an oral solution comprising sotalol hydrochloride.
21. A method of delaying recurrence of atrial fibrillation/atrial flutter in a host in need thereof, comprising administering an effective amount of an oral solution comprising sotalol hydrochloride, wherein the solution is stable for greater than four months and the solution has an osmolality in the range of about 50 mOsm/kg to about 400 mOsm/kg.
41. The method of claim 39, wherein the oral solution is administered a daily dose selected from the group consisting of: 80 mg sotalol hydrochloride daily, 100 mg sotalol hydrochloride daily, 120 mg sotalol hydrochloride daily, 140 mg sotalol hydrochloride daily, 160 mg sotalol hydrochloride daily, 180 mg sotalol hydrochloride daily, 200 mg sotalol hydrochloride daily, 220 mg sotalol hydrochloride daily, 240 mg sotalol hydrochloride daily, 260 mg sotalol hydrochloride daily, 280 mg sotalol hydrochloride daily, 300 mg sotalol
hydrochloride daily, 320 mg sotalol hydrochloride daily, 340 mg sotalol hydrochloride daily and 360 mg sotalol hydrochloride daily.

42. The method of claim 39, wherein the oral solution is administered in a dose of about
80 mg sotalol hydrochloride once or twice daily.
25. The method of claim 20, wherein a 80 mg daily dose is administered.
40. The method of claim 39, wherein the oral solution is administered once, twice or three times daily.
26. The method of claim 20, wherein administration occurs once, twice or three times a day.


While Thomas et al. does not specifically claim dosage/dosing regimen as recited by instant claims 43, 44, and 47-49, Thomas et al. does claim a dosage of 80 mg and dosing regimen of once, twice or three times a day.  This dosage/dosing regimen overlap the claimed dosage/dosing regimen as recited by instant claims 43, 44, and 47-49.  As recognized by MPEP § 2144.05(I):
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,724,297 B2.

Claims 26-33 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 20, and 21 of U.S. Patent No. 10,206,895 B2 (referred hereinafter as Thomas et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 26-33 and 36-38 and the method of claims 14, 20, and 21 of Thomas et al. have similar method steps and uses a compound/composition having similar structural features.

17/036,790
US 10,206,895 B2
26. A method of treating ventricular arrhythmia in a patient in need thereof comprising administering an oral solution comprising sotalol hydrochloride.
14. A method of treating documented life-threatening ventricular arrhythmias in a host in need thereof, comprising administering an effective amount of an oral solution comprising sotalol hydrochloride, wherein the solution has an osmolality in the range of about 50 mOsm/kg to about 400 mOsm/kg.
30. The method of claim 26, wherein the oral solution is administered a daily dose selected from the group consisting of: 80 mg sotalol hydrochloride daily, 100 mg sotalol hydrochloride daily, 120 mg sotalol hydrochloride daily, 140 mg sotalol hydrochloride daily, 160 mg sotalol hydrochloride daily, 180 mg sotalol hydrochloride daily, 200 mg sotalol hydrochloride daily, 220 mg sotalol hydrochloride daily, 240 mg sotalol hydrochloride daily, 260 mg sotalol hydrochloride daily, 280 mg sotalol hydrochloride daily, 300 mg sotalol
hydrochloride daily, 320 mg sotalol hydrochloride daily, 340 mg sotalol hydrochloride daily and 360 mg sotalol hydrochloride daily.

31. The method of claim 26, wherein the oral solution is administered in a dose of about
80 mg sotalol hydrochloride once or twice daily.
20. The method of claim 14, wherein a 80 mg daily dose is administered.
29. The method of claim 26, wherein the oral solution is administered once, twice or three times daily.
21. The method of claim 14, wherein administration occurs once, twice or three times a day.


While Thomas et al. does not specifically claim dosage/dosing regimen as recited by instant claims 32, 33, and 36-38, Thomas et al. does claim a dosage of 80 mg and dosing regimen of once, twice or three times a day.  This dosage/dosing regimen overlap the claimed dosage/dosing regimen as recited by instant claims 32, 33, and 36-38.  As recognized by MPEP § 2144.05(I):
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

While Thomas et al. does not specifically claim the type of ‘ventricular arrhythmia’ as recited by instant claims 27 and 28, it is recognized in the cardiology arts that the etiologies of these type ‘ventricular arrhythmia’ overlap such that the type of patient population are obvious variant of each other.  Thus, a person of ordinary skills in the art would recognized that the treatment methodology of Thomas et al. would also be applicable to the type of ‘ventricular arrhythmia’ as recited by instant claims 27 and 28.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,206,895 B2.

Claims 39-44 and 47-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 17, and 18 of U.S. Patent No. 10,206,895 B2 (referred hereinafter as Thomas et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 39-44 and 47-49 and the method of claims 13, 17, and 18 of Thomas et al. have similar method steps and uses a compound/composition having similar structural features.

17/036,790
US 10,206,895 B2
39. A method of delaying recurrence of atrial fibrillation/atrial flutter in a patient in need thereof comprising administering an oral solution comprising sotalol hydrochloride.
13. A method of delaying recurrence of atrial fibrillation/atrial flutter in a host in need thereof, comprising administering an effective amount of an oral solution comprising sotalol hydrochloride, wherein the solution has an osmolality in the range of about 50 mOsm/kg to about 400 mOsm/kg.
41. The method of claim 39, wherein the oral solution is administered a daily dose selected from the group consisting of: 80 mg sotalol hydrochloride daily, 100 mg sotalol hydrochloride daily, 120 mg sotalol hydrochloride daily, 140 mg sotalol hydrochloride daily, 160 mg sotalol hydrochloride daily, 180 mg sotalol hydrochloride daily, 200 mg sotalol hydrochloride daily, 220 mg sotalol hydrochloride daily, 240 mg sotalol hydrochloride daily, 260 mg sotalol hydrochloride daily, 280 mg sotalol hydrochloride daily, 300 mg sotalol
hydrochloride daily, 320 mg sotalol hydrochloride daily, 340 mg sotalol hydrochloride daily and 360 mg sotalol hydrochloride daily.

42. The method of claim 39, wherein the oral solution is administered in a dose of about
80 mg sotalol hydrochloride once or twice daily.
17. The method of claim 13, wherein a 80 mg daily dose is administered.
40. The method of claim 39, wherein the oral solution is administered once, twice or three times daily.
18. The method of claim 13, wherein administration occurs once, twice or three times a day.


While Thomas et al. does not specifically claim dosage/dosing regimen as recited by instant claims 43, 44, and 47-49, Thomas et al. does claim a dosage of 80 mg and dosing regimen of once, twice or three times a day.  This dosage/dosing regimen overlap the claimed dosage/dosing regimen as recited by instant claims 43, 44, and 47-49.  As recognized by MPEP § 2144.05(I):
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,206,895 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020